Citation Nr: 1107569	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  07-31 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily B. Joyner, Counsel


INTRODUCTION

The Appellant had active duty for training from February 1973 
until August 1973.

This matter originally came before the Board of Veterans' Appeals 
(BVA or Board) from a February 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma. When the case was last before the Board in 
September 2009, it was remanded for additional development.


REMAND

A preliminary review of the record upon its return to the Board 
discloses a need for further development prior to final appellate 
review.  In this regard, in the September 2009 remand, the Board 
requested the RO to afford the Veteran a VA examination in order 
to determine the nature and etiology of any current bilateral 
hearing loss and tinnitus.  The claims file contains a February 
11, 2010 print-out from the Muskogee VA Medical Center which 
shows that a request for a VA audio examination was initiated on 
November 13, 2009.  The print-out also reflects that the request 
was cancelled on January 13, 2010 due to the Veteran's failure to 
report.

The claims file also contains a VA Form 21-0820 Report of General 
Information, which indicates that the Veteran called VA on 
January 14, 2010 in order to check the status of the VA 
examination he was supposed to have for his hearing loss.  The 
form also reflects that a request for this examination was put in 
on November 13, 2009, but that the Veteran never received any 
correspondence informing him of the scheduled examination.  It 
goes on to note that the VA examination was cancelled on January 
13, 2010, and that it was "cancelled internally."  The form 
then indicates that the file should be reviewed and the Veteran 
should be advised when the examination would take place.  
However, nothing further was done in this regard.  Instead, the 
case was certified to the Board.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to 
ensure compliance with remand instructions constitutes error and 
warrants the vacating of a subsequent Board decision.  Id.  The 
Court also recently clarified that only substantial compliance, 
and not strict compliance, with the terms of an opinion request 
are required.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  
Although, regrettably, it will result in additional delay in 
adjudicating this appeal, a remand is required to ensure 
substantial compliance with the Board's previous September 2009 
remand directives.  Specifically, a new VA examination should be 
scheduled.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

The appellant should be afforded an 
examination to determine the nature and 
etiology of any current bilateral hearing 
loss and tinnitus.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service treatment 
records, and following this review and the 
examination offer comment and an opinion as 
to whether any currently diagnosed hearing 
loss and tinnitus are causally or 
etiologically related to service.  In doing 
so the examiner should consider the noise 
the appellant reports he was exposed to 
during service, as well as his reported 
post-service occupational noise exposure 
work near an airport for 29 years.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.

Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1, copies of all pertinent 
records in the appellant's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If any benefit sought is not granted, the appellant 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


